FIRST DIVISION
                                                  November 16, 2009




No. 1-08-3073



CABLE AMERICA, INC. d/b/a            )    Appeal from the
Satellite America                    )    Circuit Court of
                                     )    Cook County.
     Plaintiff-Appellant,            )
                                     )
          v.                         )    No. 03 CH 12160
                                     )
PACE ELECTRONICS, INC., and          )
MINNESOTA DIGITAL UNIVERSE, INC.,    )    The Honorable
                                     )    Dennis J. Burke,
     Defendants-Appellees.           )    Judge Presiding.


     JUSTICE GARCIA delivered the opinion of the court.

     The plaintiff, Cable America, appeals from the circuit

court's dismissal of its fifth amended complaint under section 2-

615 of the Illinois Code of Civil Procedure (the Code) (735 ILCS

5/2-615 (West 2006) ("Motions with respect to pleadings")).

Judge Dennis J. Burke ruled the plaintiff's fifth amended

complaint failed to identify a cause of action as required by

section 2-603 of the Code.   735 ILCS 5/2-603 (West 2006).

Section 2-603(a) requires a plaintiff to set out in its complaint

"a plain and concise statement of the pleader's cause of action."

735 ILCS 5/2-603(a) (West 2006).    Judge Burke found the

plaintiff's fifth amended complaint failed to identify any cause
No. 1-08-3073

of action, a violation that was present in the plaintiff's third

and fourth amended complaints.   In his order dismissing the

complaint with prejudice, Judge Burke noted, he "explicitly

informed Plaintiff how to remedy the defects in the pleadings in

several prior Orders, and Plaintiff has repeatedly failed to

comply."   With new counsel, the plaintiff filed its motion to

reconsider the dismissal order under section 2-1203 of the Code,

which Judge Burke denied.   735 ILCS 5/2-1203 (West 2006).

     We conclude it was within the circuit court's discretion to

enforce its order requiring the plaintiff to comply with section

2-603 in its fifth amended complaint or face dismissal with

prejudice.   We find no abuse of discretion in the circuit court's

denial of the plaintiff's motion to reconsider.   We affirm.

                             BACKGROUND

     The plaintiff filed this action on July 22, 2003, seeking

injunctive relief against the defendants pursuant to a written

contract executed between the plaintiff and the defendants’

predecessor in interest, Golden Sky Systems.   Under the

agreement, the plaintiff was to receive a commission for

subscribing new customers to DirecTV satellite television

service, with the defendants acting as "Master System Operator"

for the service.   The contract’s stipulated termination date was

April 10, 2003.    The plaintiff conceded in its initial complaint


                                  2
No. 1-08-3073

that the contract had "expired on its face," but contended that

the defendants had "continued with a course of conduct consistent

with the understanding that the parties were doing business

together pursuant to the terms and conditions of the Agreement."

The plaintiff alleged it had obtained new satellite television

subscriptions, but the defendants had refused to supply the

plaintiff with the account numbers necessary to activate those

subscriptions.

     Two days after the action was filed, the circuit court

entered an agreed order providing that the defendants were to

supply the plaintiff with the necessary account numbers.    The

defendants, however, allegedly did not comply with the agreed

order.   On September 20, 2005, the plaintiff filed its first

amended complaint seeking in two counts an accounting and

alleging in a third count breach of contract.   The circuit court

dismissed the accounting counts, but ordered the defendants to

answer the breach of contract count, which they did.   The parties

proceeded with discovery.

     Thereafter, the plaintiff sought and was granted leave to

file a second amended complaint, which the plaintiff did on

December 19, 2006.   On January 16, 2007, the defendants moved to

dismiss that complaint pursuant to section 2-615.   On May 7,

2007, the court granted the defendants’ motion and dismissed the


                                 3
No. 1-08-3073

complaint without prejudice.   It found that the complaint

"fail[ed] to set forth sufficient allegations to state a cause of

action for breach of contract."

     On June 1, 2007, the plaintiff filed its third amended

complaint without identifying the nature of the cause of action

in the complaint.   The defendants again moved to dismiss, this

time alleging a violation of section 2-603 of the Code, in

addition to a violation of section 2-615.    On October 2, 2007,

the court dismissed the third amended complaint without

prejudice, directing that the "Plaintiff must specify the type of

cause of action at issue."

     On October 29, 2007, the plaintiff filed its fourth amended

complaint, which again did not identify a cause of action.    The

defendants moved to dismiss on the same grounds as before.    On

February 14, 2008, the court entered an order dismissing the

plaintiff's fourth amended complaint, which reads in pertinent

part:

          "[T]he Court finds that Plaintiff must specify the

     type of cause of action it is pursuing as required

     under 735 ICLS [sic]    5/2-603.   From Plaintiff’s

     pleadings, it is unclear whether Plaintiff is pursuing

     breach of an express contract, breach of an oral

     contract, or violation of a prior Court Order.    The


                                  4
No. 1-08-3073

     Court previously instructed Plaintiff to specifically

     designate its cause of action in the October 2, 2007

     Order, but Plaintiff has failed to comply in the Fourth

     Amended Complaint.   ***

          Plaintiff is granted one final 28 days to replead."

     On March 13, 2008, the plaintiff filed its fifth amended

complaint.    The complaint alleged that the parties had executed a

written contract, a copy of which the plaintiff attached to the

complaint.    The complaint also alleged that the parties continued

to perform their respective obligations under the contract after

its stipulated expiration date.       Finally, the complaint alleged

that the defendants had acknowledged in the agreed order the

plaintiff’s right to receive the DirecTV account numbers from the

defendants.    The fifth amended complaint did not, however,

identify the plaintiff's cause of action.      The complaint also

failed to otherwise separate what appeared to be multiple causes

of action.    The defendants once again moved to dismiss the

complaint under sections 2-603 and 2-615.

     The circuit court entered an order dismissing the

plaintiff's fifth amended complaint with prejudice.      In its

dismissal order, the court noted it had directed the plaintiff to

"clearly identify the exact cause of action it was pursuing as

required by 735 ILCS 5/2-603."    The court ruled the fifth amended


                                  5
No. 1-08-3073

complaint was insufficient as matter of law under section 2-615

because the "Plaintiff has failed to identify whether the cause

of action is for breach of an oral contract or breach of a

written contract."

     With representation by new counsel and within 30 days of the

dismissal with prejudice order, the plaintiff filed a motion to

vacate the dismissal order under "Section 2-1203 of the Illinois

Code of Civil Procedure."     735 ILCS 5/2-1203 (West 2006).     The

plaintiff also attached a proposed sixth amended complaint to the

motion to vacate.     The motion asserted that the circuit court

erred in dismissing the fifth amended complaint with prejudice.

The circuit court accepted the motion as one for reconsideration.

It denied the motion because the plaintiff made no showing of any

newly discovered evidence, changes in the law, or errors in the

court's application of existing law, citing General Motors

Acceptance Corp. v. Stoval, 374 Ill. App. 3d 1064, 1078, 872

N.E.2d 91 (2007).1

     This timely appeal followed.

                               ANALYSIS

                          Standard of Review

     1
         The plaintiff does not contend that the circuit court

should have considered the adequacy of the plaintiff's sixth

amended complaint before issuing its ruling.

                                   6
No. 1-08-3073

     The parties agree that the circuit court's ruling dismissing

the plaintiff's fifth amended complaint with prejudice is subject

to review under an abuse of discretion standard.   The parties

further agree that the circuit court's denial of the plaintiff's

motion to reconsider, with a sixth amended complaint attached, is

subject to the same standard of review.   We address the issues

based on the agreed-upon standards of review.

                Dismissal of Fifth Amended Complaint

     We first address the circuit court's decision to dismiss the

plaintiff's fifth amended complaint based on the complaint's

failure to comply with section 2-603.   Section 2-603(a) requires

that a complaint "contain a plain and concise statement of the

pleader’s cause of action."   735 ILCS 5/2-603(a) (West 2006).

Where multiple forms of relief are sought, section 2-603(b)

requires that "[e]ach separate cause of action upon which a

separate recovery might be had shall be stated in a separate

count *** and each count *** shall be separately pleaded,

designated and numbered."   735 ILCS 5/2-603(b) (West 2006).

     Below, the plaintiff contended "there is only one cause of

action alleged in Plaintiff's Fifth Amended Complaint."   The

plaintiff asserted the cause of action is "Breach of Contract."

However, as the circuit court pointed out in its dismissal order,

in addition to not identifying its cause of action as one for


                                 7
No. 1-08-3073

breach of contract, the "Plaintiff has failed to identify whether

the cause of action is for breach of an oral contract or breach

of a written contract."

     Before us, the plaintiff contends in its main brief that its

"fifth amended complaint unequivocally identified the cause of

action and it reasonably informed the Defendants that Cable

America was proceeding with an action for breach of an oral

contract."

     The purpose of section 2-603 "is to give notice to the court

and to the parties of the claims being presented."       Smith v.

Heissinger, 319 Ill. App. 3d 150, 154, 745 N.E.2d 666 (2001),

citing Wong v. Stevens, 216 Ill. App. 3d 299, 301, 576 N.E.2d

1069 (1991).    Failure to comply with section 2-603 may be grounds

for dismissal of the complaint.       Rubino v. Circuit City Stores,

Inc., 324 Ill. App. 3d 931, 941, 758 N.E.2d 1 (2001) (complaint,

which was "indecipherable" and impossible to adequately respond

to, violated section 2-603 and was ultimately dismissed pursuant

to section 2-619.1 of the Code); Hartshorn v. State Farm

Insurance Co., 361 Ill. App. 3d 731, 735, 838 N.W.2d 211 (2005)

("the trial court properly dismissed the complaint" under section

2-603, but the dismissal should have been without prejudice).

     Fundamental to the plaintiff's contention that the circuit

court abused its discretion in dismissing its fifth amended


                                  8
No. 1-08-3073

complaint is its claim that the circuit court misread the

complaint.     According to the plaintiff, the fifth amended

complaint "unequivocally" identified the cause of action as

breach of an oral contract and therefore dismissal was

unwarranted.    We disagree for two reasons.

     First, it is incontrovertible that the plaintiff's fifth

amended complaint did not contain "a plain and concise statement

of the pleader's cause of action."     735 ILCS 5/2-603(a) (West

2006).    The 6-page, 27-paragraph fifth amended complaint did not

identify a single cause of action.

     Second, in the absence of a plain and concise statement of

the plaintiff's cause of action, a reasonable reading of the

fifth amended complaint is that multiple causes of action are

asserted.    We agree with the defendants that it is unclear

whether the fifth amended complaint seeks recovery for

noncompliance with the agreed order, breach of an oral contract,

breach of a written contract, or breach of a contract implied in

fact.    These claims are, of course, distinct "cause[s] of action

upon which a separate recovery might be had."     735 ILCS

5/2-603(b) (West 2006).    Oral and written contracts are both

forms of an express contract.    An express contract, in turn, is a

cause of action distinct from a contract implied in fact.      Owen

Wagener & Co. v. U.S. Bank, 297 Ill. App. 3d 1045, 1052, 697


                                   9
No. 1-08-3073

N.E.2d 902 (1998) (treating express contract claims and claims

for a contract implied in fact as separate causes of action).      A

contract implied in fact goes beyond written words: a contract

implied in fact " 'is arrived at by a consideration of [the

parties'] acts and conduct.' "    Wagener, 297 Ill. App. 3d at

1052, quoting Barry Mogul & Associates, Inc. V. Terrestris

Development Co., 267 Ill. App. 3d 742, 750, 643 N.E.2d 245

(1994).    Finally, an action to enforce an agreed order is yet

another distinct cause of action upon which recovery might be

had.    See, e.g., Kandalepas v. Economou, 269 Ill. App. 3d 245,

247 (1994) (entertaining a cause of action for enforcement of an

agreed settlement order).

       The plaintiff's fifth amended complaint is not unlike the

plaintiff’s complaint in Rubino, which we found "undecipherable"

because many of its paragraphs incorporated by reference other

paragraphs, which in turn incorporated other paragraphs, and so

on.    Rubino, 324 Ill. App. 3d at 941.   Based on the multiple

levels of incorporation of various paragraphs in the 14-page, 23-

count second amended complaint, we found it "impossible" for the

defendants to distinguish the different causes of action.

Rubino, 324 Ill. App. 3d at 938-41.    We noted that in one

instance, the complaint combined "more than a dozen factual

allegations into a single paragraph."     Rubino, 324 Ill. App. 3d


                                 10
No. 1-08-3073

at 940.   We agreed with the circuit court that the complaint

violated section 2-603.     Rubino, 324 Ill. App. 3d at 938.

     We acknowledge that in Rubino, the dismissal of the

complaint ultimately was entered "pursuant to section 2-619.1 of

the Code of Civil Procedure," which triggered a de novo review.

Rubino, 324 Ill. App. 3d at 934.       However, we find the Rubino

court's declaration that the complaint violated section 2-603

supports the circuit court's determination here that a violation

of that section warrants dismissal of the plaintiff's cause of

action.

     Authority for Judge Burke's dismissal of the plaintiff's

fifth amended complaint based on a violation of section 2-603 is

also found in Hartshorn.    In Hartshorn, separate causes of action

against different defendants were "mixed together" in violation

of section 2-603(b).   Hartshorn, 361 Ill. App. 3d at 735.

"Clearly, plaintiffs’ complaint was deficient in this regard."

Hartshorn, 361 Ill. App. 3d at 735.      The complaint being found

deficient, the court determined that "the trial court properly

dismissed the complaint."    Hartshorn, 361 Ill. App. 3d at 735.

     In this case, it is impossible to decipher whether the

allegations in the plaintiff's fifth amended complaint advance a

single cause of action or multiple causes, including breach of

the agreed order, breach of a written contract, or breach of a


                                  11
No. 1-08-3073

contract implied in fact.   The confusion stems, at least in part,

from the plaintiff's failure to identify any cause of action in

its pleadings in derogation of section 2-603.     While the fifth

amended complaint does not contain a single "cause of action"

heading, the allegations appear to suggest different causes of

action all lumped together.   Paragraph 5 of the fifth amended

complaint identifies an express written contract; paragraph 9

suggests a contract implied in fact; and paragraph 10 makes

reference to the agreed order.

     To add to the confusion, the plaintiff claims before us

that, in fact, its lone cause of action in its fifth amended

complaint is breach of an oral contract.     Ironically, an oral

contract is the one cause of action that is not expressed in the

allegations set out in the fifth amended complaint.     Surely, it

would have been a simple matter to add a heading identifying

"breach of an oral contract" to the complaint if that is the

plaintiff's true cause of action.     However, the allegations go

far beyond an oral contract cause of action, which may explain

the plaintiff's failure to expressly limit his cause of action.

     Thus, we cannot agree that a reasonable reading of the

plaintiff's fifth amended complaint suggests a single cause of

action of breach of oral contract.     Much as we declared in

Rubino, the pleadings here, with suggestions of four different


                                 12
No. 1-08-3073

causes of action, violated section 2-603, warranting the

complaint's dismissal.    Consistent with Hartshorn, a reasonable

reading of the plaintiff's fifth amended complaint is that the

allegations improperly "mixed" different causes of action, which

violated section 2-603.   The defendants were not put on notice

that the plaintiff meant to assert in its fifth amended complaint

a single cause of action of breach of an oral contract.

     We find that the plaintiff's fifth amended complaint

warranted dismissal under a plain reading of section 2-603(a)

because it failed to contain "a plain and concise statement of

the pleader's cause of action" (735 ILCS 5/2-603(a) (West 2006)).

Dismissal was warranted as well because the allegations in the

fifth amended complaint suggest multiple causes of action, not

identified and segregated as required under section 2-603(b) (735

ILCS 5/2-603(b) (West 2006)).    The circuit court did not abuse

its discretion in dismissing the complaint.

                          "With Prejudice"

     We acknowledge that the court in Hartshorn reversed on the

dismissal "with prejudice."     Hartshorn, 361 Ill. App. 3d at 735.

In that case, however, the circuit court did not give the

plaintiffs multiple opportunities to amend their complaint.

Hartshorn, 361 Ill. App. 3d at 733.    Here, the circumstances

differ drastically.   The plaintiff was put on notice that its


                                  13
No. 1-08-3073

third and fourth amended complaints failed to comply with section

2-603.   In dismissing the fourth amended complaint with leave to

refile, the circuit court directed the plaintiff to comply with

section 2-603(b) by specifying the type of cause of action at

issue in its fifth amended complaint or face dismissal with

prejudice: "Plaintiff is granted one final 28 days to replead."

In spite of the court's patient direction, the plaintiff failed

yet again to comply with section 2-603.   This was a direct

violation of the court's order.    See Sander v. Dow Chemical Co.,

166 Ill. 2d 48, 67, 651 N.E.2d 1071 (1995) (upholding a circuit

court's dismissal with prejudice of a complaint for the

plaintiff's repeated failure to follow court orders regarding

proper pleading), citing Nicholson v. Chicago Bar Ass'n, 233 Ill.

App. 3d 1040, 599 N.E.2d 1132 (1992), and Fair Automotive Repair,

Inc. v. Car-X Service Systems, Inc., 128 Ill. App. 3d 763, 471

N.E.2d 554 (1984).   The circuit court dismissed the plaintiff's

fifth amended complaint with prejudice in the exercise of its

discretion, which the parties agree is the proper standard of

review in the context of this case.

     Our supreme court has "acknowledge[d] the inherent authority

of a circuit court to dismiss a cause of action with prejudice

for failure to comply with court orders where the record shows

deliberate and continuing disregard for the court's authority."


                                  14
No. 1-08-3073

Sander, 166 Ill. 2d at 67.     Such authority is "necessary to

prevent undue delays in the disposition of cases caused by abuses

of procedural rules, and also to empower courts to control their

dockets."    Sander, 166 Ill. 2d at 66.

     In Sander, the circuit court struck the "punitive damages"

claim in the plaintiffs' original complaint, explicitly

instructing the plaintiffs not to include that claim in their

amended complaint.     Sander, 166 Ill. 2d at 52.   Over the course

of the litigation, however, the plaintiffs failed to comply with

court orders that the complaint be filed in proper form.       Sander,

166 Ill. 2d at 52-58.    The plaintiffs also failed to timely file

amended complaints on four separate occasions.        Sander, 166 Ill.

2d at 52-58.    They were tardy in responding to defense motions,

in responding to requests for discovery, and in appearing at

court hearings.     Sander, 166 Ill. 2d at 52-58.

     Some defendants filed motions seeking dismissal with

prejudice.     Sander, 166 Ill. 2d at 57.   Based on the plaintiffs'

repeated violations of court orders and insistence upon including

stricken allegations in their complaint, the court dismissed the

case with prejudice.     Sander, 166 Ill. 2d at 58.    The court,

however, allowed the plaintiffs 30 days to file a motion to

reconsider, with the warning "that it would not reconsider the

dismissal unless the amended complaint was 'in proper form with


                                  15
No. 1-08-3073

no excuses.'"     Sander, 166 Ill. 2d at 59.

     The plaintiffs filed a motion to vacate the dismissal order

with a request for "leave to file a fourth-amended complaint

instanter."     Sander, 166 Ill. 2d at 59.   Because the proposed

fourth amended complaint contained many of the same allegations

previously stricken by the court and again "contained a prayer

for punitive damages," the court denied the plaintiffs' motion to

vacate the order dismissing the plaintiffs' cause of action with

prejudice.    Sander, 166 Ill. 2d at 59.     The court "made it clear"

that it dismissed plaintiffs' complaint for "plaintiffs' repeated

failure to comply with court orders and not for *** failure to

state a cause of action."     Sander, 166 Ill. 2d at 59.

     The supreme court affirmed the dismissal with prejudice as

both a proper sanction under Supreme Court Rule 219(c) (134 Ill.

2d R. 219(c)) and an exercise of the circuit court's "inherent

authority to dismiss plaintiffs' cause of action with prejudice."

Sander, 166 Ill. 2d at 71.

     Much as in Sander, the circuit court here informed the

plaintiff that its third and fourth amended complaints were

fatally deficient.    In dismissing the fourth amended complaint,

the court ordered, "Plaintiff must specify the type of cause of

action it is pursuing as required under 735 ILCS 5/2-603."       We

find the plaintiff's repeated disregard of the circuit court's


                                  16
No. 1-08-3073

order that it identify the cause of action in its amended

complaints is the type of "abuse[] of procedural rules" that the

supreme court found warranted dismissal in the exercise of the

circuit court's inherent authority.   Sander, 166 Ill. 2d at 66.

The plaintiff's repeated noncompliance caused the type of "undue

delays in the disposition of cases" that the circuit court has,

in the exercise of its discretion, authority to curtail.    Sander,

166 Ill. 2d at 66.   Under Sander, the circuit court here was

"empower[ed]" to "control [its] docket[]," and it did so properly

when it dismissed the plaintiff's fifth amended complaint with

prejudice.   Sander, 166 Ill. 2d at 66.

                  Denial of Motion to Reconsider

     In the face of the circuit court's inherent authority to

dismiss with prejudice a deficient complaint, the plaintiff

nonetheless contends the circuit court should have favorably

exercised its discretion by granting its motion to vacate the

dismissal with prejudice.   " 'Before a trial judge can be deemed

to have abused his discretion, the record must disclose that

reasons or facts were presented to the trial judge as a basis for

requesting the favorable exercise of the trial judge's

discretion.' "   City of West Chicago v. Clark, 58 Ill. App. 3d

847, 856, 374 N.E.2d 1277 (1978), quoting Stevenson v. Maston,

107 Ill. App. 2d 65, 70, 246 N.E.2d 38 (1969).


                                17
No. 1-08-3073

     Following the court's dismissal, the plaintiff sought

reconsideration of the dismissal order based on its motion to

vacate, which was filed "pursuant to Section 2-1203 of the

Illinois Code of Civil Procedure."     Section 2-1203 provides:

          "[A]ny party may, within 30 days after the entry

     of the judgment or within any further time the court

     may allow within the 30 days or any extensions thereof,

     file a motion for a rehearing, or a retrial, or

     modification of the judgment or to vacate the judgment

     or for other relief."    735 ILCS 5/2-1203(a) (West

     2006).

A section 2-1203 motion applies to "final orders" as well as to

"judgments."     Harchut v. OCE/Bruning, Inc., 289 Ill. App. 3d 790,

793, 682 N.E.2d 432 (1997).    The decision to grant or deny a

section 2-1203 motion is within the sound discretion of the

circuit court.    Stoval, 374 Ill. App. 3d at 1079.   "The intended

purpose of a motion to reconsider is to bring to the court's

attention newly discovered evidence, changes in the law, or

errors in the court's previous application of existing law."

Stoval, 374 Ill. App. 3d at 1078.

     Here, the plaintiff asserts that the circuit court erred in

dismissing the fifth amended complaint with prejudice because the

complaint unequivocally "specified a cause of action for breach


                                  18
No. 1-08-3073

of an oral agreement."    The plaintiff classifies the circuit

court's error as one of law.    A circuit court abuses its

discretion when it makes an error of law.    See Koon v. United

States, 518 U.S. 81, 100, 135 L. Ed. 2d 392, 414, 116 S. Ct.

2035, 2047 (1996) (where the Supreme Court explained that

"[l]ittle turns *** on whether we label review of this particular

question abuse of discretion or de novo, for an abuse-of-

discretion standard does not mean a mistake of law is beyond

appellate correction").

     As we made clear above, the record does not support the

plaintiff's assertion that it unequivocally "specified a cause of

action for breach of an oral agreement."    No mention of an oral

contract appears in the fifth amended complaint.    We cannot agree

that based on the record before us, the circuit court was

compelled to grant the plaintiff's motion to reconsider as a

favorable exercise of discretion.     Stoval, 374 Ill. App. 3d at

1079.   In rejecting the plaintiff's motion to reconsider, the

circuit court succinctly stated its ruling: "Plaintiff has failed

to bring to the Court's attention newly discovered evidence,

changes in the law, or errors in the Court's previous application

of existing law."   We agree with the circuit court's assessment.

The court did not abuse its discretion in denying the motion to

reconsider.


                                 19
No. 1-08-3073

                           CONCLUSION

     The plaintiff's third and fourth amended complaints violated

section 2-603 of the Code by failing to identify, by a plain and

concise statement, the plaintiff's cause of action.    The circuit

court acted within its discretion in ordering that the fifth

amended complaint comply with the mandate of section 2-603 or

face dismissal with prejudice.   The plaintiff's fifth amended

complaint did not comply with section 2-603.   The plaintiff's

cause of action was properly dismissed with prejudice as an

exercise of the circuit court's inherent authority.    The circuit

court acted within its discretion in denying the plaintiff's

motion to vacate the dismissal with prejudice order.

     Affirmed.

     HALL, P.J., and PATTI J., concur.




                                 20
No. 1-08-3073

           REPORTER OF DECISIONS - ILLINOIS APPELLATE COURT
______________________________________________________________________________
                  CABLE AMERICA, INC. d/b/a
                  Satellite America,

                                Plaintiff-Appellant,

                                v.

                   PACE ELECTRONICS, INC, and
                   MINNESOTA DIGITAL UNIVERSE, INC.,

                                Defendants-Appellees.

       ________________________________________________________________

                                     No. 1-08-3073

                              Appellate Court of Illinois
                             First District, First Division

                           Filed: November 16, 2009
      _________________________________________________________________

                 JUSTICE GARCIA delivered the opinion of the court.

                         HALL, P.J, and PATTI, J., concur.

      _________________________________________________________________

                  Appeal from the Circuit Court of Cook County
                   Honorable Dennis J. Burke, Judge Presiding
      _________________________________________________________________

For PLAINTIFF-           Joel F. Handler
APPELLANT                55 W. Wacker Drive, Ste. 950
                         Chicago, IL 60601

For DEFENDANTS-          Andrew Szot, Esq.
APPELLEES                PATZIK, FRANK & SAMONTNY LTD.
                         150 S. Wacker Dr., Ste. 1500
                         Chicago, IL 60606

                                          21